Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 5/23/2022.  In virtue of this communication, claims 1-11 are currently presented in the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,172,068.  Although the claims at issue are not identical, they are not patentably distinct from each other because take an example of comparing claim 1  of instant application and claim 1 of copending application (enter App Serial number):

Instant Application 17/521426
U.S. Patent No. 11,172,068  
1. (Currently Amended) A system hosting a social networking service for providing a voice communication feature, the system comprising: 

a webpage of the social networking service, the webpage configured for receiving a voice message from a user of the social networking service, and for configuring the voice message for transmission from the social networking service to a mobile device associated with 
one or more followers of the user via a communication network, the configuring including posting the voice message as an audio file to the social networking service and generating a graphical representation of the audio file for the transmission, the graphical representation being configured to allow access the audio file; and 


a client application configured to run on the mobile device associated with each of the one or more followers, 

the client application being configured for receiving the transmission from the social networking service via the communication network, 

displaying the graphical representation of the audio file, and, upon selection of the graphical representation of the audio file by a follower of the one or more followers, accessing and playing the audio file to deliver the voice message to the follower.
1. A system hosting a social networking service for providing a voice communication feature, the system comprising: 

a webpage of the social networking service, the webpage configured for receiving a voice message from a user of the social networking service, and for configuring the voice message for transmission from the social networking service to 


one or more followers of the user via a communication network, the configuring including posting the voice message as an audio file to the social networking service and generating a graphical representation of the audio file for the transmission, the graphical representation being configured as a link to the social networking service to access the audio file; and 

a client application running on a mobile device associated with each of the one or more followers, 

the client application being configured for receiving the transmission from the social networking service via the communication network, 

displaying the graphical representation of the audio file, and, upon selection of the graphical representation of the audio file by a follower of the one or more followers, accessing and playing the audio file to deliver the voice message to the follower.


The claims of the instant application 17/521426 encompass the same subject matter except the instant rewording to similar the claim limitation from U.S. Patent No. 11,172,068.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-11 are rejected under 35 U.S.C. 102(a) as being anticipated by US Patent Application Publication 20130310089  (hereinafter Gianoukos).  
Consider claim 1, Gianoukos teaches a system hosting a social networking service for providing a voice communication feature (see at least ¶ [0028], Fig. 1, 2, “…The social messaging hub 100 includes a hub application 42 operating on a web server 110, a voice text processing engine 129 coupled to the hub application, an audio storage subsystem 127 coupled to the voice text processing engine 129 and an SMS provider 120 coupled to the voice text processing engine and to a global SMS infrastructure 20 …”), the system comprising: 
a webpage of the social networking service (see at least ¶ [0028], “…The social messaging hub 100 includes a hub application 42 operating on a web server 110, a voice text processing engine 129 coupled to the hub application …”), the webpage configured for receiving a voice message from a user of the social networking service (see at least ¶ [0038], “…The social messaging hub 100 is connected via the Internet 25 or a dedicated connection to the messaging infrastructure 20 that relays messages between existing customer equipment, for example, a mobile phone 29, a data enabled mobile phone 30…”), and for configuring the voice message for transmission from the social networking service to a mobile device associated with one or more followers of the user via a communication network, the configuring including posting the voice message as an audio file to the social networking service and generating a graphical representation of the audio file for the transmission, the graphical representation being configured to allow access the audio file (see at least ¶ [0003], “…mobile phones with message/picture/video texting, personal digital devices for Internet browsing and computer-based blogging and social networking sites…” and see at least ¶ [0033], “…the recipient user selects a button on APP message screen to `play` or `listen to` the audio Voice Text message audio file 132. The audio file 132 for the Voice Text is retrieved from the audio storage 127 (e.g., cloud storage). The voice text message audio file 132 is then played over the data enable device's 138 sound system (e.g., speaker, ear piece, etc.). The voice text message audio file 132 can also be replayed on the mobile device 30 of the speaker 105…” and see at least ¶ [0038], “…The mobile phone 29 can be connected to the social messaging hub 100 over the cellular phone infrastructure 28 through the SMSC 12 using an SMS protocol. The MSC 13 is also connected to the cellular phone infrastructure 28. The data enabled mobile phone 30 can be connected to the social messaging hub 100 over the cellular phone infrastructure 28 using a data …”); and 
a client application configured to run on the mobile device associated with each of the one or more followers, the client application being configured for receiving the transmission from the social networking service via the communication network, displaying the graphical representation of the audio file, and, upon selection of the graphical representation of the audio file by a follower of the one or more followers, accessing and playing the audio file to deliver the voice message to the follower (see at least ¶ [0039], “…data enabled devices 26 interface with the social messaging hub 100 using a client browser 37 and other data enabled devices 26 interface with the social messaging hub 100 using a client software component (also referred to as a client application or simply "app"). The client browser 37 communication to a corresponding web application and the client application (app) are collectively referred to as application 40…” and further see at least ¶ [0094], “…the voice text is played by clicking on the link or the tweet in this example. Any "followers" of the recipient on the microblogging service will see the post of the link for the voice text and are also be able to play the audio file recording of the voice text…” and further see at least Fig. 6I). 
Consider claim 6, Gianoukos teaches a system (see at least Fig. 1, 2) comprising: 
a webpage configured for receiving a voice message from a user of the webpage (see at least ¶ [0028], “…The social messaging hub 100 includes a hub application 42 operating on a web server 110, a voice text processing engine 129 coupled to the hub application …”), and for configuring the voice message for transmission from the webpage to a mobile device associated with one or more followers of the user via a communication network, the configuring including posting the voice message as an audio file to the webpage and generating a graphical representation of the audio file for the transmission, the graphical representation being configured to allow access the audio file (see at least ¶ [0003], “…mobile phones with message/picture/video texting, personal digital devices for Internet browsing and computer-based blogging and social networking sites…” and see at least ¶ [0033], “…the recipient user selects a button on APP message screen to `play` or `listen to` the audio Voice Text message audio file 132. The audio file 132 for the Voice Text is retrieved from the audio storage 127 (e.g., cloud storage). The voice text message audio file 132 is then played over the data enable device's 138 sound system (e.g., speaker, ear piece, etc.). The voice text message audio file 132 can also be replayed on the mobile device 30 of the speaker 105…” and see at least ¶ [0038], “…The mobile phone 29 can be connected to the social messaging hub 100 over the cellular phone infrastructure 28 through the SMSC 12 using an SMS protocol. The MSC 13 is also connected to the cellular phone infrastructure 28. The data enabled mobile phone 30 can be connected to the social messaging hub 100 over the cellular phone infrastructure 28 using a data …”); and 
a client application configured to run on the mobile device associated with each of the one or more followers, the client application being configured for receiving the transmission from the social networking service via the communication network, displaying the graphical representation of the audio file, and, upon selection of the graphical representation of the audio file by a follower of the one or more followers, accessing and playing the audio file to deliver the voice message to the follower (see at least ¶ [0039], “…data enabled devices 26 interface with the social messaging hub 100 using a client browser 37 and other data enabled devices 26 interface with the social messaging hub 100 using a client software component (also referred to as a client application or simply "app"). The client browser 37 communication to a corresponding web application and the client application (app) are collectively referred to as application 40…” and further see at least ¶ [0094], “…the voice text is played by clicking on the link or the tweet in this example. Any "followers" of the recipient on the microblogging service will see the post of the link for the voice text and are also be able to play the audio file recording of the voice text…” and further see at least Fig. 6I). 
Consider claims 2, 7 (depends on at least claims 1, 6), Gianoukos discloses the limitations of claims 1, 6 as applied to claim rejection 1, 6 above and further discloses:
Gianoukos teaches the client application is configured to allow the mobile device to play the audio file (see at least ¶ [0094], “…the voice text is played by clicking on the link or the tweet in this example. Any "followers" of the recipient on the microblogging service will see the post of the link for the voice text and are also be able to play the audio file recording of the voice text…” and further see at least Fig. 6I).
Consider claims 3, 8 (depends on at least claims 1, 6), Gianoukos discloses the limitations of claims 1, 6 as applied to claim rejection 1, 6 above and further discloses:
Gianoukos teaches the selection of the graphical representation of the audio file by the follower includes a single touch of the graphical representation by the follower in a display of the social networking service by the client application (see at least ¶ [0039], “…data enabled devices 26 interface with the social messaging hub 100 using a client browser 37 and other data enabled devices 26 interface with the social messaging hub 100 using a client software component (also referred to as a client application or simply "app"). The client browser 37 communication to a corresponding web application and the client application (app) are collectively referred to as application 40…” and further see at least ¶ [0094], “…the voice text is played by clicking on the link or the tweet in this example. Any "followers" of the recipient on the microblogging service will see the post of the link for the voice text and are also be able to play the audio file recording of the voice text…” and further see at least Fig. 6I).
Consider claims 4, 9 (depends on at least claims 1, 6), Gianoukos discloses the limitations of claims 1, 6 as applied to claim rejection 1, 6 above and further discloses:
Gianoukos teaches the social networking service includes a social networking website that is displayable by the client application on the mobile device (see at least ¶ [0039], “…data enabled devices 26 interface with the social messaging hub 100 using a client browser 37 and other data enabled devices 26 interface with the social messaging hub 100 using a client software component. The client browser 37 communication to a corresponding web application and the client application (app) are collectively referred to as application 40…” and further see at least ¶ [0094], “…the voice text is played by clicking on the link or the tweet in this example. Any "followers" of the recipient on the microblogging service will see the post of the link for the voice text and are also be able to play the audio file recording of the voice text…” and further see at least Fig. 6I).
Consider claims 5, 10 (depends on at least claims 1, 6), Gianoukos discloses the limitations of claims 1, 6 as applied to claim rejection 1, 6 above and further discloses:
Gianoukos teaches the social networking service is further configured to manage the one or more followers of the user (see at least ¶ [0094], “…home screen for a social networking service, here a microblogging service, indicates SMS messages 702 and 706 which have been received by the microblogging service as a result of the voice text being sent as described above. In particular, SMS message 702 includes a link 704 to an audio file of the voice text. In some embodiments, the voice text is played by clicking on the link or the tweet in this example. Any "followers" of the recipient on the microblogging service will see the post of the link for the voice text and are also be able to play the audio file recording of the voice text…”).
Consider claim 11, (depends on at least claim 6), Gianoukos discloses the limitations of claim 6 as applied to claim rejection 6 above and further discloses:
Gianoukos teaches the graphical representation of the audio file for the transmission is configured as a link provided in a social networking service associated with the webpage (see at least ¶ [0094], “…home screen for a social networking service, here a microblogging service, indicates SMS messages 702 and 706 which have been received by the microblogging service as a result of the voice text being sent as described above. In particular, SMS message 702 includes a link 704 to an audio file of the voice text…”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/Primary Examiner, Art Unit 2645